December 29, 2006


Mr. Michael Phillips
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027-7523
Mr. Jonathan Scott Stoger
O'Quinn, Laminack & Pirtle
2300 Lyric Centre Building
440 Louisiana Street
Houston, TX 77002-4205

RE:   Case Number:  04-0332
      Court of Appeals Number:  01-02-00150-CV
      Trial Court Number:  2000-06999

Style:      BED, BATH & BEYOND, INC.
      v.
      RAFAEL URISTA

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |
|   |Mr. Peter M. Kelly|
|   |                  |
|   |Mr. Guy D. Choate |